      Case 19-09015           Doc 43 Filed 10/25/19 Entered 10/25/19 14:21:53             Desc Main
                                       Document     Page 1 of 1
                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF IOWA
                                  PROCEEDING MEMO AND ORDER

IN RE:                                                )
                                                      )    Chapter 11
VEROBLUE FARMS USA, INC.,                             )
                                                      )    Bankruptcy No. 18-01297
         Debtor.                                      )
------------------------------------------------------
VEROBLUE FARMS USA, INC.,                              )
         Plaintiff,                                    )
                                                       )   Adversary No. 19-9015
v.                                                     )
                                                       )
CASSELS BROCK & BLACKWELL, LLP, )
         Defendant.                                    )

Date of Hearing: October 25, 2019

APPEARANCES:

For Debtor: Dan Childers and Robert Lang
For Parties-In-Interest: Brandon Schwartz and Michael Schwartz for Cassels Brock & Blackwell LLP

NATURE OF PROCEEDING:                              In Court      X Telephonic

    1. Motion to Compel Discovery (Doc. 31)
    2. Motion for Protective Order and to Quash Subpoenas (Doc. 32)

IT IS ORDERED THAT:

A status conference on all pending Motions is set for

                                         November 15, 2019 at 11:45 a.m.

by telephone conference call. ATTORNEY FOR DEFENDANT IS TO INITIATE THE TELEPHONE
CALL. THIS HEARING WILL BE DIGITALLY RECORDED.
                     October 25, 2019
Dated and Entered ________________________



                                                       ____
                                                      Thad J. Collins, Bankruptcy Judge
